       Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 1 of 6 PageID# 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

HEIDI MEREDITH                                        )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    ) Civil Action No.: _____________
                                                      )
NESTLE PURINA PETCARE COMPANY                         )
Serve:  CT Corporation System                         )
        (Registered Agent)                            )
        4701 Cox Road, Suite 285                      )
        Glen Allen, VA 23060                          )
                                                      )
                Defendant.                            )

                                          COMPLAINT

       Plaintiff Heidi Meredith (“Plaintiff” or “Meredith”), by counsel, states as follows as her

Complaint against defendant Nestle Purina Petcare Company (“Nestle,” the “Company” or

“Defendant”).

                                       NATURE OF ACTION

       1.       This is an action for defamation. Nestle terminated Meredith in June of 2019.

Months later, however, Nestle went out of its way to try to prevent Meredith from working

for one of its vendors (Old Dominion Warehouse, Inc. -- “ODW”), which stores and ships

Nestle’s finished products. It did this by bad-mouthing Meredith to ODW’s owner, telling him

that she was disgruntled and that she had “problems” while working at Nestle. This campaign

culminated with a Nestle HR official telling ODW that it shouldn’t use Meredith because she

might “sabotage” Nestle’s products. ODW rejected Nestle’s disparaging remarks and kept

Meredith as an employee. However, Meredith suffered significant harm. As such, she now

files this lawsuit to hold Nestle liable for its unlawful conduct.



                                                1
       Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 2 of 6 PageID# 2




                                    JURISDICTION AND VENUE

       2.      Jurisdiction is conferred on this Court herein by 28 U.S.C. § 1332.

       3.      Venue is proper in this district and division pursuant to 28 U.S.C. § 1391, and

Local Rule 3(B)(4), as this is the district and division where a substantial part of the events

or omissions giving rise to the claim occurred.

                                            PARTIES

       4.      Meredith is an individual resident of Richmond, Virginia. At all relevant times

herein, she is and has been a domiciliary and citizen of the Commonwealth of Virginia.

       5.      Nestle is a corporation organized under the laws of Missouri with its principal

place of business located at 1 Checkerboard Square, St. Louis, Missouri, 63164. For diversity

purposes, Nestle is a citizen of the State of Missouri.

                                             FACTS

       6.      For just over four years (May 2015 to June, 2019), Meredith was employed by

Nestle as a Receiving Lead Operator.

       7.      On June 26, 2019, Nestle terminated Meredith for what it called “conduct.” In

doing so, however, the Company told Meredith that she could tell the Virginia Employment

Commission whatever she wanted to about her separation and that it would not oppose any

claim for unemployment benefits.

       8.      Separately, the Company’s local HR representative (Twinkle Oliver) also told

Meredith that it was Company policy not to give referrals to prospective employers, and that

the only information Nestle would provide to such employers was through an 800-number

which would simply provide a verification of the employee’s dates of employment, position,

and salary.



                                                2
       Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 3 of 6 PageID# 3




       9.       In or around early September, 2019, one of Meredith’s former supervisors at

Nestle (still with Nestle) reached out to her and asked if she would be interested in working

at ODW. ODW is an outside storage company/distribution center that Nestle uses to house

and distribute its finished goods.

       10.      Meredith indicated that she would be interested and was told to give the owner

of ODW a call. Meredith did so, and after some short negotiations with ODW, ODW offered

Meredith a job. Meredith accepted the offer.

       11.      Meredith started her new job at ODW on September 16, 2019. On that same date

and for the next week, however, Meredith’s new boss received numerous telephone calls from

two persons at Nestle about Meredith. As part of those calls, these two employees (one of whom

was Ms. Oliver and the other was the local Nestle Logistics Manager) repeatedly told ODW’s

owner that he should not allow Meredith to work there and that she should be fired.

       12.      Even worse, in one of the calls that occurred on September 16, 2019, Ms. Oliver

specifically told ODW’s owner words to the effect that (i) Meredith had been fired from Nestle

for insubordination; (i) she was a disgruntled former Nestle employee; (iii) she might sabotage

Nestle’s products; and (iv) Nestle didn’t want someone working at ODW who might sabotage

its products.

       13.      ODW’s owner was shocked. He had already hired Meredith by the time he

received the calls from Nestle and, indeed, he had previously hired a different former Nestle

employee without incident. As such, he refused Nestle’s demands that he fire Meredith from

employment.

       14.      Nestle continued to press ODW’s owner, however, and further e-mailed and

called him saying that he could not allow Meredith to work at his company. ODW’s owner



                                               3
      Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 4 of 6 PageID# 4




continued to disagree and finally escalated the matter to Nestle’s corporate headquarters in

St. Louis. At that time, Nestle’s corporate office told ODW’s owner that he was able to hire

whoever he wanted to.

       15.    Although Meredith was involuntarily terminated by Nestle, its statements about

her to ODW were completely false. Specifically, she was not terminated for insubordination;

she was not a disgruntled employee; and, most importantly, she has never sabotaged a Nestle

product (nor would she), she has never threatened to sabotage a Nestle product and has never

told anyone (at Nestle or otherwise) that she would sabotage a Nestle product.

       16.    Upon learning of Nestle’s false factual comments to ODW, Meredith became

upset, angry, and hurt. At that time, and since that time, she has suffered substantial stress,

anxiety, emotional distress, and humiliation. Indeed, even though ODW kept her, and has kept

her, as an employee, Meredith’s reputation as an employee for ODW was unlawfully tarnished

by Nestle’s comments and it weakened her relationship with ODW for a time.

                        COUNT I -- DEFAMATION – PER SE AND PER QUOD

       17.    The allegations of paragraphs 1-16 are realleged as if fully set forth herein.

       18.    Meredith has been defamed by the statements of the Company (made mainly

its HR employee and its Logistics employee) that are specifically referenced and set forth

herein in paragraphs 11 and 12 of the Complaint, which statements were (i) made in the

course and scope of the employees’ duties at the Company; (ii) published and (iii) made with

the intent to defame Meredith.

       19.    The statements at issue are false and purport to be statements of fact, not

statements of opinion. Among other things, the Company falsely stated and implied that (i)

Meredith was fired by Nestle for insubordination; (ii) she would sabotage Nestle products



                                              4
      Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 5 of 6 PageID# 5




while working for ODW; and (iii) she was a threat to sabotage Nestle products while working

for ODW.

       20.    Moreover, the false statements all involve the Company’s efforts to demean

and disparage Meredith and to falsely accuse her of unprofessional occupational activities,

unfitness to perform the duties of her job, and criminal activity and thus these statements

constitute defamation per se.

       21.    Additionally, the false statements tend to lower Meredith in the estimation of

the members of the public who, inter alia, knew that Meredith had been fired by Nestle, knew

that Meredith had been hired by ODW, and knew that Nestle had called ODW seeking to have

her fired. Armed with such extrinsic facts, such persons would reasonably believe one, some,

or all of the following: that Meredith had committed substantial wrongful conduct while at

Nestle; that Meredith harbored animus towards Nestle; that Meredith, with her animus, was

planning on sabotaging Nestle’s products while working at ODW; or that Meredith, with her

animus, would sabotage Nestle’s products.

       22.    As a proximate cause of the Company’s conduct, Meredith has suffered

substantial compensatory damages, including as severe mental and emotional distress,

reputational harm, loss of sleep, loss of income, humiliation, embarrassment, loss of time,

and other damages. As well, for purposes of her claim of defamation per quod, the Company’s

conduct has caused Meredith to suffer special damages.

       23.    In addition, the statements by the Company were made intentionally, willfully,

and maliciously against Meredith and with utter and conscious disregard of her rights.

Importantly, the Company knowingly and consciously violated its own Human Resources

policy about only providing “name, rank, and serial” information (i.e., employee work dates,



                                             5
      Case 3:20-cv-00711 Document 1 Filed 09/11/20 Page 6 of 6 PageID# 6




salary, and position) about former employees to prospective employers in order to make

false statements about Meredith.

       24.    Finally, no privileges or immunities attach to these statements, therefore, and

Meredith is also entitled to punitive damages in this matter.

       WHEREFORE, Plaintiff requests this Honorable Court to:

       a.     Accept jurisdiction of this case.

       b.     Award compensatory and presumed damages in the amount of one million

              dollars ($1,000,000), or some amount as may be determined at trial, to

              compensate Meredith for all of the damages associated with the Company’s

              defamation of her;

       c.     Award punitive damages in the amount of three hundred fifty thousand dollars

              ($350,000) dollars; and

       d.     Grant such other and further relief as to the Court seems just and proper.

              A TRIAL BY JURY IS DEMANDED.

                                    Respectfully submitted,

                                    HEIDI MEREDITH

                                    By:     s/ Richard F. Hawkins, III
                                            Virginia Bar Number: 40666
                                            THE HAWKINS LAW FIRM, PC
                                            2222 Monument Avenue
                                            Richmond, Virginia 23220
                                            (804) 308-3040 (telephone)
                                            (804) 308-3132 (facsimile)
                                            Email: rhawkins@thehawkinslawfirm.net

                                            Counsel for Plaintiff




                                                  6
